peo fo ba rs yun nes tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c feb se t ep ran uniform issue list legend taxpayer a individual a ira a ira b amount a account a account b dear this letter is in response to a request for a letter_ruling dated date from your authorized representative in which you taxpayer a request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a is currently age the ruling_request asserts taxpayer a is suffering from a medical_condition which impairs her ability to manage her financial affairs and which prevented her from accomplishing the timely rollover of amount a as required by sec_408 of the code on date taxpayer a withdrew amount a from ira a and deposited it into account a on date during the preparation of taxpayer a’s income_tax return individual a who holds a durable_power_of_attorney on behalf of taxpayer a discovered the liquidation of ira a on date amount a was removed from account a by individual a and deposited into account b to prevent taxpayer a from having access to amount a on date individual a deposited amount a into ira b for the benefit of taxpayer a medical documentation received in connection with the request confirms taxpayer a's condition based on the above facts and representations you request that due to taxpayer a's medical_condition the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount a from ira a sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted on behalf of taxpayer a is consistent with the assertion that the failure to accomplish a timely rollover was caused by taxpayer a's medical_condition therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a from ira a the contribution to ira b of amount a will be considered a rollover_contribution within the meaning of sec_408 of the code any amount in excess of amount a contributed to ira b along with amount a will be considered an excess_contribution and subject_to the treatment provided in sec_4973 dealing with tax on excess_contributions no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or income_tax regulations thereunder that may be applicable this letter is directed only to taxpayer a who is named above sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact se t ep ra t1 badge no correspondence to se t ep ra t1 at please address all sincerely yours py he va carlton a watkins manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc
